MEMORANDUM ***
Felipe Gomez Trejo appeals from the district court’s sentence of 135 months after he pled guilty to drug conspiracy charges. Trejo argues that the district court erred by conflating the calculation of an advisory guidelines sentence with the application of other factors under 18 U.S.C. § 3553(a). We disagree, and affirm the sentence.
The district judge clearly stated that he agreed with and had adopted the government’s guidelines calculation. The judge also explained that a variety of mitigating factors persuaded him to sentence below the mandatory guidelines range. The district court therefore provided a sufficient explanation of the reasons underlying its sentence to enable appellate review. See, e.g., United States v. Mohamed, 459 F.3d 979, 985 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.